[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] August 3, 2016 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Bancorp 34, Inc. Registration Statement on Form S-1 (Registration Number 333-211820) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Bancorp 34, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 12:00 Noon on August 5, 2016, or as soon thereafter as may be practicable. Very Truly Yours, By: /s/ James T. Crotty Name: James T. Crotty Title: Director
